 



Exhibit 10.1

Manugistics [logo]                       
Leveraged Intelligence           


9715 Key West Avenue   
Rockville, MD 20850-3915   
tel. (301) 255 5000   
fax (301) 255 5370   


www.manugistics.com   

September 3, 2004

Jeffrey L. Kissling
3075 Trout Run Rd
York, PA 17402

Dear Jeffrey:

We are pleased to offer you the position of Chief Technology Officer, reporting
to Joe Cowan, Chief Executive Officer.

In this position, your salary, on an annual basis, will be $225,000.00 and will
be payable in accordance with Company policy. You are also eligible to begin
participation in Manugistics’ FY 05 Incentive Plan Program, which commenced
March 1, 2004. This Program offers you the opportunity to receive up to 60% of
your base salary, prorated based upon your date of hire. Manugistics’ fiscal
year is March 1 – February 28. The terms and conditions of this Plan will be
presented to you by Joe Cowan upon joining the Company. This position has
regular performance reviews; your first performance review is scheduled for
March 1, 2005 and will be prorated accordingly. This position is exempt, at-will
and may be terminated at any time.

We will also recommend to the Compensation Committee of the Board of Directors
that you be granted an option to purchase 200,000 shares of common stock of the
Company under the 1998 Amended and Restated Stock Option Plan (the “Plan”),
vesting over five (5) years from the date of grant in sixty (60) equal monthly
installments. The option shall be granted with an exercise price per share equal
to the fair market value of a share of common stock of the Company on the grant
date as determined under the Plan. Fair market value as determined under the
Plan is the average of the high and low of a share of the Company’s common stock
on the trading day immediately preceding the date of grant as reported by the
NASDAQ Nation Market System.

In the event that the Company has a change of control, which is defined as
fifty-one percent (51%) of the Company’s voting stock having a change in
ownership: (a) if your responsibilities are not affected, fifty percent (50%) of
your outstanding options set out above shall immediately vest; (b) if your
responsibilities are significantly diminished or you are actually or
constructively terminated, i.e., your responsibilities no longer consist of
those reasonably associated with the position of Chief Technology Officer, one
hundred percent (100%) of the outstanding options set out above shall
immediately vest. The number of option shares vesting shall be determined by
multiplying the original number of option shares granted which are still
outstanding by the applicable percentage. A change in

 



--------------------------------------------------------------------------------



 



Jeffrey Kissling
September 3, 2004
Page Two

ownership of “fifty-one percent (51%) of the Company’s voting stock” shall mean
a change in ownership as a result of a single purchase or series of related
purchases by a single purchaser or a group of purchasers acting in concert by
way of merger, consolidation or otherwise. The change of control rights granted
herein are in addition to other similar rights granted under the Plan.

Our stock plan administrator will provide you with written confirmation of stock
options awarded.

In brief (effective on your first day of employment) you will be eligible for
our comprehensive Manugistics benefits program, which includes:



o   Manugistics, Inc. 401(k) Retirement Savings Plan   o   Comprehensive Medical
Care; Dental Care, Vision Care   o   Life Insurance; Accidental Death and
Dismemberment Insurance; Long-Term Disability   o   Vacation (The first and last
years are earned on a pro-rated schedule.)   o   Sick Leave   o   Company and
Personal Holidays

Additional information on these and other valuable benefits is enclosed for your
reference.

As required by the Immigration Reform and Control Act of 1986, on your first day
of employment, you must provide Manugistics with documentation verifying your
eligibility to work in the United States. Acceptable forms of documentation are
described on the attached Employment Eligibility Verification form.

Dependent on the type of position you are being offered, you may be required to
obtain security clearance to work on specific projects. Therefore, you consent
to completing the necessary background investigation in order to receive this
clearance.

If the company terminates your employment for its convenience, as compared to
cause, such as for gross misconduct or upon a criminal conviction, you will
receive your base salary in accordance with the Company’s regular payroll
practices, and benefits to extent you are eligible to receive such benefits
under the terms of those plans following termination of employment, for a
26 week period commencing on your termination date; provided that the foregoing
salary and benefits will cease immediately if you begin alternative employment
during this 26 week period. Any period during which you are receiving these
payments and benefits is called your “Severance Period.” You will not earn any
incentive compensation during this Severance Period, but you will be entitled to
receive any incentive compensation earned prior to the date of termination. You
will be considered to have earned incentive compensation for this purpose
through the last day of the last full fiscal quarter during which you were
employed by the Company. During your Severance Period, any options which you
hold will continue to vest in accordance with their terms.

 



--------------------------------------------------------------------------------



 



Jeffrey Kissling
September 3, 2004
Page Three

In order to receive the benefits described herein, you will be required to
execute a Termination Agreement which will include a non-compete agreement
(substantially in the form set forth in the Company’s Conditions of Employment)
and a full release of claims.

All compensation and benefits included as part of this offer will conform to the
Company’s standard policies, practices and plans. In the event of any question
with regard to the compensation and benefits described in this letter, the
Compensation Committee of the Board of Directors will make the final
determination with regard to any interpretation relating to the elements of your
compensation package.

In the event of a dispute concerning the terms and conditions of employment, or
the termination of that employment, the parties agree to binding arbitration by
and under the rules of the American Arbitration Association, at Manugistics’
expense (other than your personal attorney who you will hire at your expense).

Please signify your acceptance by signing this letter, completing the enclosed
paperwork and returning these documents to Human Resources. By doing so, you
agree, among other things, to comply with the non-competition, secrecy, and
other provisions of the Company’s Conditions of Employment. This offer of
employment expires 7 days from the date of this letter. In keeping with
Manugistics policy, all offers are contingent upon successful completion of
employment references.

We look forward to your joining Manugistics on September 3, 2004, and are
confident that the association will be mutually rewarding. There will be a new
employee orientation conducted that will review our processes, procedures and
standards.

Sincerely,

Manugistics, Inc.

/s/ Robin Hoesch
Robin Hoesch
Vice President
Human Resources

Accepted by:

     
/s/Jeffrey L. Kissling
  September 3, 2004
Jeffrey L. Kissling
  Date

cc: Joe Cowan
Enclosures

 